
	

114 HR 1048 IH: To clarify that funding for the standard setting body designated pursuant to section 19(b) of the Securities Act of 1933 is not subject to the sequester.
U.S. House of Representatives
2015-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1048
		IN THE HOUSE OF REPRESENTATIVES
		
			February 24, 2015
			Mr. Renacci (for himself and Mr. Himes) introduced the following bill; which was referred to the Committee on the Budget
		
		A BILL
		To clarify that funding for the standard setting body designated pursuant to section 19(b) of the
			 Securities Act of 1933 is not subject to the sequester.
	
	
 1.ClarificationSection 251A of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901a) does not apply with respect to the funding of the standard setting body designated pursuant to section 19(b) of the Securities Act of 1933 (15 U.S.C. 77s(b)).
		
